DISMISS; Opinion Filed April 8, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-01659-CV

       IN THE MATTER OF THE ESTATE OF CLOYD D. YOUNG, DECEASED

                             On Appeal from the Probate Court
                                    Dallas County, Texas
                            Trial Court Cause No. PR-09-02344-1

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Myers, and Justice Lewis
                                   Opinion by Justice Myers
       Before the Court is appellant’s motion to dismiss the appeal. Appellant has informed the

Court that the parties signed a settlement agreement, which has been approved by the trial court,

to dispose of this appeal and the parties’ underlying claims. Appellant states that appellee is

unopposed and agrees to the relief requested. Accordingly, we grant appellants’ motion and

dismiss the appeal.




                                                  /Lana Myers/
                                                  LANA MYERS
121659F.P05                                       JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE MATTER OF THE ESTATE OF                        On Appeal from the Probate Court, Dallas
CLOYD D. YOUNG, DECEASED                              County, Texas
                                                      Trial Court Cause No. PR-09-02344-1.
No. 05-12-01659-CV                                    Opinion delivered by Justice Myers. Chief
                                                      Justice Wright and Justice Lewis
                                                      participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
DISMISSED.
       It is ORDERED that appellee Mary Isabelle Young recover her costs of this appeal from
appellant Vivian Young.


Judgment entered this 8th day of April, 2014.




                                                      / Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE




                                                –2–